DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-28 directed to an invention non-elected without traverse.  Accordingly, claims 22-28 been cancelled.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claims 22-28.


Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-21 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “wherein the light is transmitted on a ray path, from the emissive display device to an eye box of a viewer, that is folded a plurality of times, such that the transmitted light is reflected on a rear surface and a front surface of the first optical element, reflected on a rear surface and a front surface of the second optical element, and reflected by the beam splitting interface”. The closest prior art of record, Cai et al. (2017/0285347) discloses a near eye display system (a Near eye display (NED); figures 14; paragraphs [0062-0064]), comprising: at least one optical lens element comprising a first optical element and a second optical element that form a beam splitting interface (a lens prism assembly 1420R formed by an upper portion 1425R' and a lower portions 1425R" which form a beam splitting interface 1430R; figures 14; paragraphs [0062-0064]); and an emissive display device disposed at an edge or a lateral surface of the first optical element (display device 1410R on the edge 1426R of the upper portion 1425R’, the display being a self-emissive display; figures 14; paragraphs [0051, 0062-0065]); wherein the emissive display device transmits light through the optical lens element at the edge or lateral surface of the first optical element (display device 1410R on the edge 1426R of the upper portion 1425R' transmits from point D through the lens prism assembly 1420R to E, the eye pupil plane 1450R, via the upper portion 1425R’, the beam splitting interface 1430R, the lower portions 1425R" to A, and again the beam splitting interface 1430R at B; figures 14; paragraphs [0051, 0062-0065]). However, Cai, singularly or in combination with other prior art, including all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692